[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE
In this case the jury rendered a plaintiffs verdict in the amount of $5,354.00 total damages. awarding the plaintiff $3354 economic damages and $2000 non-economic damages.
The plaintiff now seeks to have the verdict set aside or be given the opportunity to accept an additur, if the court so awards.
The plaintiff bases her claim on medical bills totaling $3,479 and a medical opinion of 3% impairment of the neck and 5% impairment of the back. In addition, there was testimony that future medical bills would approximate $2000.00.
The plaintiff now argues that the non-economic award of $2000 was for the future medical bills, hence, there was no award for non-economic damages. Such argument, of course, is purely speculative.
It is generally futile to attempt to conjecture how or why a jury arrived at its determination of damages. There was evidence of a subsequent accident and the extent to which the jury found the plaintiffs evidence on her claimed special damages credible, or, her subsequent claims of injury attributable to the original accident of September 9, 1994 is, of course, unknown. The mere fact that the jury award amounted to just about the special damages does not in and of itself show that the jury failed to consider the courts charge as the essential issues in the case. "The matter of damages is peculiarly one for determination in the trial court and the decision can be distributed only from considerations of the most persuasive character. "Hauk v.Zimmerman, 135, Conn. 259-260.
Speculation as to how this jury arrived at the amount of its verdict is not so persuasive. CT Page 9383
The motion to set aside the verdict and/or for additur is denied.
MILTON H. BELINKIE JUDGE TRIAL REFEREE